Citation Nr: 1433212	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  08-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for degenerative disc disease of the thoracic spine.  

2.  Entitlement to an increased rating in excess of 10 percent for a right knee disability, diagnosed as retropatellar syndrome with chondromalacia, for the period prior to March 1, 2012.  

3.  Entitlement to increased ratings for a right knee disability, rated at 10 percent for retropatellar syndrome with chondromalacia and 10 percent for right knee instability, for the period since March 1, 2012.  

4.  Entitlement to an increased rating in excess of 10 percent for a left knee disability, diagnosed as retropatellar syndrome with chondromalacia and degenerative changes, for the period prior to March 1, 2012.  

5.  Entitlement to increased ratings for a left knee disability, rated at 10 percent for retropatellar syndrome with chondromalacia and degenerative changes and 10 percent for left knee instability, for the period since March 1, 2012.  

6.  Entitlement to an increased (compensable) rating for hemorrhoids for the period prior to March 1, 2012.  

7.  Entitlement to an increased rating in excess of 20 percent for hemorrhoids for the period since March 1, 2012.  

8.  Entitlement to an increased rating in excess of 10 percent for right carpal tunnel syndrome.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his mother


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from April 1995 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 RO rating decision that, in pertinent part, increased the rating for the Veteran's service-connected degenerative disc disease of the thoracic spine to 20 percent, effective December 26, 2006.  By this decision, the RO also, in pertinent part, denied entitlement to a rating in excess of 10 percent for a right knee disability (retropatellar syndrome with chondromalacia); denied entitlement to a rating in excess of 10 percent for a left knee disability (retropatellar syndrome with chondromalacia and degenerative changes); denied entitlement the assignment of a compensable rating for hemorrhoids; denied entitlement to an increased rating in excess of 10 percent for right carpal tunnel syndrome; and denied entitlement to a TDIU rating.  

An October 2009 RO decision increased the rating for the Veteran's service-connected degenerative disc disease of the thoracic spine to 40 percent, effective November 9, 2006.  Since that grant does not represent a total grant of benefits sought on appeal, the increased rating claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In January 2010, the Veteran testified at a Board videoconference hearing.  The hearing transcript is of record.  

In February 2012, the Board, in part, denied the Veteran's claim of entitlement to an increased rating in excess of 40 percent for degenerative disc disease of the thoracic spine.  The Board also remanded the increased rating claims for a right knee disability, left knee disability, hemorrhoids, right carpal tunnel syndrome, and a TDIU rating for further development.  

A November 2012 RO decision, in pertinent part, granted a separate 10 percent rating for right knee instability, effective March 1, 2012, and granted a separate 10 percent rating for left knee instability, effective March 1, 2012.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, supra.  

The November 2012 RO decision also granted service connection and a 10 percent rating for a right wrist surgical scar, effective August 3, 2009.  The Veteran did not file an appeal; therefore, the issue of entitlement to an initial rating higher than 10 percent for a right wrist surgical scar is not before the Board.  

A February 28, 2013 RO decision increased the rating for the Veteran's service-connected hemorrhoids to 20 percent, effective March 1, 2012.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, supra.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision, as to the issue of entitlement to an increased rating in excess of 40 percent rating for degenerative disc disease of the thoracic spine, was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the January 2010 Board videoconference hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.  

Further, at the January 2010 Board hearing, the Veteran raised the issues of entitlement to service connection for a liver disorder and for erectile dysfunction.  Those issues are not before the Board at this time and are referred to the RO for appropriate action.  

The issues of entitlement to an increased rating in excess of 40 percent for degenerative disc disease of the thoracic spine; entitlement to an increased rating in excess of 10 percent for right carpal tunnel syndrome; and entitlement to a TDIU rating, are all addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the right knee, prior to March 1, 2012, the Veteran's disability was manifested by arthritis with some limitation of motion at no worse than 0 to 130 degrees, and no more than slight instability.  

2.  For the right knee, since March 1, 2012, the Veteran's disability is manifested by arthritis with some limitation of motion at no worse than 0 to 125 degrees, and no more than slight instability.  

3.  For the left knee, prior to March 1, 2012, the Veteran's disability was manifested by arthritis with some limitation of motion at no worse than 0 to 120 degrees, and no more than slight instability.  

4.  For the left knee, since March 1, 2012, the Veteran's disability is manifested by arthritis with some limitation of motion at no worse than 0 to 125 degrees, and no more than slight instability.  

5.  Before March 1, 2012, the Veteran's hemorrhoids were no more than mild or moderate in severity.  

6.  Since March 1, 2012, the Veteran's hemorrhoids are manifested by no more than persistent bleeding and secondary anemia or with fissures.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee retropatellar syndrome with chondromalacia for the period prior to March 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5020, 5257, 5258, 5259, 5260, 5261 (2013).  

2.  The criteria for a separate 10 percent rating for right knee instability for the period prior to March 1, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  

3.  The criteria for a rating in excess of 10 percent for right knee retropatellar syndrome with chondromalacia for the period since March 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5020, 5257, 5258, 5259, 5260, 5261 (2013).  

4.  The criteria for a rating in excess of 10 percent for right knee instability for the period since March 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  

5.  The criteria for a rating in excess of 10 percent for left knee retropatellar syndrome with chondromalacia and degenerative changes for the period prior to March 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5020, 5257, 5258, 5259, 5260, 5261 (2013).  

6.  The criteria for a separate 10 percent rating for left knee instability for the period prior to March 1, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  

7.  The criteria for a rating in excess of 10 percent for left knee retropatellar syndrome with chondromalacia and degenerative changes for the period since March 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5020, 5257, 5258, 5259, 5260, 5261 (2013).  

8.  The criteria for a rating in excess of 10 percent for left knee instability for the period since March 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  

9.  The criteria for a higher (compensable) rating for hemorrhoids for the period prior to March 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).  

10.  The criteria for a rating in excess of 20 percent for hemorrhoids for the period since March 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a December 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for increased ratings, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  The December 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in March 2013.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records; post-service private and VA treatment records; VA examination reports; records from the Social Security Administration (SSA), and hearing testimony.  

Additionally, the mandates of the February 2012 Board remand have been substantially complied with.  The RO obtained additional treatment reports and examination reports as directed.  Further, the examination reports are adequate for evaluative purposes.  The reports contain the Veteran's subjective complaints and pertinent clinical findings so that complete, equitable determinations can be rendered.  

Finally, the Veteran has been afforded a hearing before the undersigned in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims for entitlement to increased ratings for right and left knee disabilities, as well as for hemorrhoids.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for increased ratings for his right and left knee disabilities, and for his hemorrhoids.  The VLJ did seek to identify any pertinent evidence not currently associated with the claims.  Additionally, the Veteran volunteered his treatment history.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was last afforded a VA orthopedic examination in March 2012 regarding his service-connected right knee and left knee disabilities, and a VA rectal examination in March 2012 regarding his service-connected hemorrhoids.  The record contains no indication that such disabilities have become more severe since the last examinations, or that there is additional evidence to obtain or additional notice that should be provided.  There has been a complete review of all the evidence without prejudice to the Veteran.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes the following:  his contentions and hearing testimony; service treatment records; post-service private and VA treatment records; SSA records; and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

I.  Knee Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2012).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).  

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, is rated 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Removal of semilunar cartilage, symptomatic, is rated 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

Diagnostic Code 5020 provides that synovitis shall be rated based upon limitation of motion of the affected parts, or as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5020.  

Limitation of flexion of a leg to 60 degrees warrants a 0 percent rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 
9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

B.  Right Knee

The RO has rated the Veteran's right knee disability (right knee retropatellar syndrome with chondromalacia) as 10 percent disabling for the period prior to March 1, 2012.  For the period since March 1, 2012, the condition has been rated as 10 percent disabling for right knee retropatellar syndrome with chondromalacia, with an additional 10 percent rating for right knee instability.  

Prior to March 1, 2012

The medical evidence shows that the Veteran's right knee has arthritis established by X-ray findings.  For the period prior to March 1, 2012, the Board observes that the range of motion reported pursuant to the January 2007 VA orthopedic examination report; the May 2008 VA orthopedic examination report; the February 2009 VA orthopedic examination report; and the August 2009 VA treatment report would be rated 0 percent if strictly rated under the limitation of motion Diagnostic Codes 5260 and 5261.  However, the presence of arthritis with some limitation of motion warrants a 10 percent rating under arthritis Diagnostic Codes 5003 and 5010.  

The January 2007 VA orthopedic examination report noted that right knee flexion was 0 to 140 degrees and that right knee extension was 0 degrees.  The examiner reported that the Veteran claimed that he had pain with range of motion, but that he did not complain of pain when he demonstrated squatting.  

The May 2008 VA orthopedic examination report indicated that flexion of the Veteran's right knee was from 0 to 130 degrees and that extension was 0 degrees.  The examiner reported that after repetitive use of at least three repetitions in each direction, the range of motion was the same.  The examiner stated that there was no objective, or clinical, evidence to show any additional functional loss of range of motion due to pain, etc., beyond the measured and reported ranges of motion.  The examiner indicated that there was objective evidence of guarding of movement and mild effusion, bilaterally.  

The examiner at the February 2009 VA orthopedic examination indicated that right knee flexion was from 0 to 130 degrees and right knee extension was 0 degrees.  The examiner reported that after repetitive use of at least three repetitions in each direction, the range of motion was the same in the right knee.  The examiner indicated that there was objective evidence of painful motion at the above noted degrees as evidenced by facial grimaces and comments from the Veteran.  The examiner stated that there was no objective, or clinical, evidence to show any additional functional loss of range of motion due to pain, etc., beyond the measured and reported ranges of motion.  

The examiner, pursuant to the August 2009 VA treatment report, stated that right knee flexion was from 0 to 140 degrees and that right knee extension was 0 degrees.  The examiner reported that there was evidence of objective pain with motion at the above mentioned degrees.  

The Veteran has limited motion, but it is slight in that it is no worse than 0 to 130 degrees even with pain.  Therefore, the criteria for the assignment of a rating in excess of 10 percent in this regard are not met.  

The Board further points out that even when considering the Veteran's functional impairment due to pain and flare-ups, there is no probative evidence demonstrating that right knee motion was limited to the degree required for a 20 percent rating under the limitation of motion codes prior to March 1, 2012, or that the assignment of a higher rating is otherwise warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's functional impairment in the right knee is no more than slight.  

The Board has also considered Diagnostic Codes 5258 (dislocation of the semilunar cartilage) and 5259 (symptomatic removal of semilunar cartilage).  However, the medical evidence does not show that the Veteran has those conditions, as to his right knee, for the period prior to March 1, 2012.  

A precedent opinion of the VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  The January 2007 VA orthopedic examination report, the May 2008 VA orthopedic examination report, the February 2009 VA orthopedic examination report, as well as the August 2009 VA treatment report, all fail to show other than full right knee extension.  Certainly extension limited to 10 degrees as required for a compensable rating under Diagnostic Code 5261 is not shown.  Only limitation of flexion is shown in clinical evidence, and flexion limited to 45 degrees as required for a compensable rating under Diagnostic Code 5261 is not shown.  Therefore, separate ratings under Diagnostic Codes 5260 and 5261 are not appropriate for the period prior to March 1, 2012.  

Further, precedent opinions from the VA General Counsel also permit separate disability ratings for arthritis with limitation of motion, and for any compensable degree of instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  The Board observes that the January 2007 VA orthopedic examination report, the May 2008 VA orthopedic examination report, the February 2009 VA orthopedic examination report, and the August 2009 VA treatment report, all fail to show any instability of the Veteran's right knee.  However, at the May 2008 VA orthopedic examination, the Veteran reported that he had recurrent subluxation of his left knee.  He did not specifically refer to instability of his right knee.  The August 2009 VA treatment report included a notation that the anterior and posterior Drawer test was positive, bilaterally.  Additionally, at the January 2010 Board hearing the Veteran specifically testified that he had instability of both knees.  A subsequent March 1, 2012, VA examination report, more than two years after the Board hearing, showed that the Veteran had 1+ medial-lateral instability at 30 degrees of flexion in both knees.  The examiner stated that the Veteran had mild to moderate laxity with varus stress, bilaterally, at that time.  

Additionally, the Veteran has maintained that he did have recurrent instability in his right knee during the period prior to March 1, 2012.  The Veteran is competent to report his symptoms in regard to his right knee.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although the February 2009 VA orthopedic examination report, the May 2008 VA orthopedic examination report, and the January 2007 VA orthopedic examination report, do not specifically show right knee instability for the period prior to March 1, 2012, the Veteran's reports are credible.  Additionally, as noted above, an August 2009 VA treatment report indicated that the anterior and posterior Drawer test was positive, bilaterally.  The Board cannot conclude based on the evidence of record, including the Veteran's credible statements, that he solely showed instability of the right knee at the March 1, 2012 VA orthopedic examination.  Therefore, resolving all reasonable doubt in his favor, the Board finds that the criteria for a 10 percent rating, and no more, is warranted for slight instability of the right knee.  In addressing whether the Veteran is entitled to a rating higher than 10 percent for right knee instability for the period prior to March 1, 2012, the Board finds that he is not, as the examination reports of record for that period are essentially negative.  Moderate instability as required for a separate 20 percent rating under Diagnostic Code 5257 is not shown.  

The weight of the credible evidence demonstrates that separate 10 percent ratings for right knee retropatellar syndrome with chondromalacia, and slight instability of the right knee, but no higher, are warranted for the period prior to March 1, 2012.  The benefit of the doubt doctrine has been applied in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Since March 1, 2012

The Board must also consider whether the Veteran is entitled to an increased rating for the right knee during the period since March 1, 2012, for which time the disability was rated as 10 percent disabling for right knee retropatellar syndrome with chondromalacia and as 10 percent disabling for right knee instability.  

For the period since March 1, 2012, the Veteran's range of motion of the right knee reported at the March 1, 2012, VA orthopedic examination would be rated 0 percent if strictly rated under the limitation of motion Diagnostic Codes 5260 and 5261.  The presence of arthritis with some limitation of motion warrants a 10 percent rating under arthritis Diagnostic Codes 5003 and 5010, however.  The examiner at the March 1, 2012 VA orthopedic examination indicated that flexion of the Veteran's right knee was 125 degrees and that extension of the right knee was 0 degrees.  The assignment of a 10 percent rating in this regard is appropriate.  

The Board has also considered Diagnostic Codes 5258 (dislocation of the semilunar cartilage) and 5259 (symptomatic removal of semilunar cartilage).  At the March 1, 2012, VA orthopedic examination, the examiner, indicated that the Veteran either presently had, or he had at one time, a meniscus (semilunar cartilage condition).  The examiner noted that the Veteran had a left meniscal tear.  The examiner also specifically indicated, however, that the Veteran had no prior history of surgery and that there was no current evidence of dislocated semilunar cartilage.  As to imaging studies of the Veteran's knees, the examiner reported that degenerative or traumatic arthritis was documented in both knees.  The examiner also indicated that the Veteran did not have X-ray evidence of patellar subluxation in either knee.  The examiner further maintained that there were no other significant diagnostic findings and/or results.  The medical evidence simply does not show that the Veteran had dislocation of the semilunar cartilage or symptomatic removal of the semilunar cartilage of the right knee for the period since March 1, 2012.  Therefore, Diagnostic Codes 5258 and 5259 are not applicable.  

With regard to VAOPGCPREC 9-2004, the March 1, 2012, VA orthopedic examination report failed to show other than full right knee extension.  Certainly extension limited to 10 degrees as required for a compensable rating under Diagnostic Code 5261 is not shown.  Only limitation of flexion is shown in clinical evidence, and flexion limited to 45 degrees as required for a compensable rating under Diagnostic Code 5261 is not shown.  Therefore, separate ratings under Diagnostic Codes 5260 and 5261 are not appropriate for the period since March 1, 2012.  

Further, precedent opinions from the VA General Counsel also permit separate disability ratings for arthritis with limitation of motion, and for any compensable degree of instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  As noted above, the RO has assigned a 10 percent rating for right knee instability.  The March 1, 2012, VA orthopedic examination indicated that the Veteran had mild to moderate laxity with varus stress of the knees, bilaterally.  The Veteran had 1+ medial-lateral instability at 30 degrees of flexion in both knees.  The March 1, 2012, VA orthopedic examination report indicates symptomatology that more nearly approximates slight instability.  Therefore, the assignment of a 10 percent rating is appropriate.  The assignment of a rating higher than 10 percent is not appropriate.  Moderate instability is required for a separate 20 percent rating under Diagnostic Code 5257.  Such is not shown for the period since March 1, 2012.  

The Veteran's overall functional impairment of the right knee during this period has also been considered.  As previously noted, the Veteran complains of pain during flare ups.  Yet on examination, there was no objective evidence of painful motion.  The examiner added that after repetitive use testing, the range of motion in the right knee was the same.  There was no additional limitation in range of motion of the right knee following repetitive use testing.  The Veteran did have functional loss and/or functional impairment of the bilateral knees.  The examiner stated that the Veteran had less movement than normal in both knees and that he also had pain on movement of both knees.  It was noted that there was also interference with sitting and standing due to both knees.  Nonetheless, even considering the effects of pain during use and flare-ups, there is no probative evidence demonstrating that right knee motion is limited to the degree required for a 20 percent rating under the limitation of motion codes or that the assignment of a 20 percent rating for functional impairment for the period since March 1, 2012 is otherwise warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra, 8 Vet. App. 202 (1995).

For the period since March 1, 2012, the preponderance of the evidence is against a rating higher than 10 percent for the Veteran's right knee retropatellar syndrome with chondromalacia, and against a rating higher than 10 percent for right knee instability.  Thus, as to this aspect of the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

B.  Left Knee

The RO has rated the Veteran's left knee disability (left knee retropatellar syndrome with chondromalacia and degenerative changes) as 10 percent disabling for the period prior to March 1, 2012.  For the period since March 1, 2012, the condition has been rated as 10 percent disabling for left knee retropatellar syndrome with chondromalacia and degenerative changes, with an additional 10 percent rating for left knee instability.  

Prior to March 1, 2012

The medical evidence shows that the Veteran's left knee has arthritis established by X-ray findings.  For the period prior to March 1, 2012, the Board observes that the range of motion reported pursuant to the January 2007 VA orthopedic examination report; the May 2008 VA orthopedic examination report; the February 2009 VA orthopedic examination report; and the August 2009 VA treatment report would be rated 0 percent if strictly rated under the limitation of motion Diagnostic Codes 5260 and 5261.  The presence of arthritis with some limitation of motion warrants a 10 percent rating under arthritis Diagnostic Codes 5003 and 5010, however.  As such, the assignment of a 10 percent rating in this regard is appropriate.  

The January 2007 VA orthopedic examination report noted that left knee flexion was 0 to 140 degrees and that left knee extension was 0 degrees.  The examiner reported that the Veteran claimed that he had pain with range of motion, but that he did not complain of pain when he demonstrated squatting.  

The May 2008 VA orthopedic examination report indicated that flexion of the Veteran's left knee was from 0 to 130 degrees and that extension was 0 degrees.  The examiner reported that after repetitive use of at least three repetitions in each direction, the range of motion was the same.  The examiner stated that there was no objective, or clinical, evidence to show any additional functional loss of range of motion due to pain, etc., beyond the measured and reported ranges of motion.  The examiner indicated that there was objective evidence of guarding of movement and mild effusion, bilaterally.

The examiner at the February 2009 VA orthopedic examination indicated that left knee flexion was from 0 to 120 degrees and left knee extension was 0 degrees.  The examiner reported that after repetitive use of at least three repetitions in each direction, the range of motion was the same in the left knee.  The examiner indicated that there was objective evidence of painful motion at the above noted degrees as evidenced by facial grimaces and comments from the Veteran.  The examiner stated that there was no objective, or clinical, evidence to show any additional functional loss of range of motion due to pain, etc., beyond the measured and reported ranges of motion.

The examiner, pursuant to the August 2009 VA treatment report, stated that left knee flexion was from 0 to 130 degrees and that left knee extension was 0 degrees.  There was evidence of objective pain with motion.  

When considering VAOPGCPREC 9-2004, all of the above-noted findings fail to show other than full left knee extension.  Certainly extension limited to 10 degrees as required for a compensable rating under Diagnostic Code 5261 is not shown.  Although only limitation of flexion is shown in the evidence, flexion limited to 45 degrees as required for a compensable rating under Diagnostic Code 5261 is not shown.  Therefore, separate ratings under Diagnostic Codes 5260 and 5261 are not appropriate for the period prior to March 1, 2012.  

The Veteran's complaints of pain and flare ups are acknowledged.  It is also acknowledged that functional impairment of the left knee is present.  But, even when considering the effects of pain during use and flare-ups, there is no probative evidence demonstrating that left knee motion was limited to the degree required for a 20 percent rating under the limitation of motion codes or that a 20 percent rating is otherwise warranted because of the Veteran's functional impairment prior to March 1, 2012.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board has also considered Diagnostic Codes 5258 (dislocation of the semilunar cartilage) and 5259 (symptomatic removal of semilunar cartilage).  However, the medical evidence does not show that the Veteran has those conditions, as to his left knee, for the period prior to March 1, 2012.  

Further, precedent opinions from the VA General Counsel also permit separate disability ratings for arthritis with limitation of motion, and for any compensable degree of instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  The January 2007 VA orthopedic examination report, the May 2008 VA orthopedic examination report, the February 2009 VA orthopedic examination report, and the August 2009 VA treatment report, all fail to show any instability of the Veteran's left knee.  However, at the May 2008 VA orthopedic examination, the Veteran reported that he had recurrent subluxation of his left knee.  The August 2009 VA treatment report included a notation that the anterior and posterior Drawer test was positive, bilaterally.  Additionally, at the January 2010 Board hearing the Veteran specifically testified that he had instability of both knees, especially in his left knee.  A subsequent March 1, 2012, VA examination report, more than two years after the Board hearing, showed that the Veteran had 1+ medial-lateral instability at 30 degrees of flexion in both knees.  The examiner stated that the Veteran had mild to moderate laxity with varus stress, bilaterally, at that time.  

The Veteran is competent to report his symptoms in regard to his left knee.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that although the February 2009 VA orthopedic examination report, the May 2008 VA orthopedic examination report, and the January 2007 VA orthopedic examination report, do not specifically show left knee instability for the period prior to March 1, 2012, the Veteran's reports are credible.  As noted above, at the May 2008 VA orthopedic examination, the Veteran complained of left knee instability, and an August 2009 VA treatment report indicated that the anterior and posterior Drawer test was positive, bilaterally.  The Board cannot conclude based on the evidence of record, including the Veteran's credible statements, that he solely showed instability of the left knee at the March 1, 2012 VA orthopedic examination.  Therefore, resolving all reasonable doubt in his favor, the criteria for a 10 percent rating, and no more, is warranted for slight instability of the left knee.  In addressing whether the Veteran is entitled to a rating higher than 10 percent for left knee instability for the period prior to March 1, 2012, the Board finds that he is not, as the examination reports of record for that period are essentially negative.  Moderate instability as required for as separate 20 percent rating under Diagnostic Code 5257 is not shown.  

The weight of the credible evidence demonstrates that separate 10 percent ratings for left knee retropatellar syndrome with chondromalacia and degenerative changes, and slight instability of the left knee, but no higher, are warranted for the period prior to March 1, 2012.  The benefit of the doubt doctrine has been applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Since March 1, 2012

The Board must also consider whether the Veteran is entitled to an increased rating for the left knee during the period since March 1, 2012, for which time the disability was rated as 10 percent disabling for left knee retropatellar syndrome with chondromalacia and degenerative changes, and as 10 percent disabling for left knee instability.  

For the period since March 1, 2012, the Board observes that the range of motion reported at the March 1, 2012, VA orthopedic examination would be rated 0 percent if strictly rated under the limitation of motion Diagnostic Codes 5260 and 5261.  The presence of arthritis with some limitation of motion warrants a 10 percent rating under arthritis Diagnostic Codes 5003 and 5010, however.  At the March 1, 2012 VA orthopedic examination, flexion of the Veteran's left knee was 125 degrees and extension was 0 degrees.  The examiner reported that there was no objective evidence of painful motion and after repetitive use testing, the range of motion in the left knee was the same.  The examiner stated that the Veteran did have functional loss and/or functional impairment of the bilateral knees; that the Veteran had less movement than normal in both knees; and, that the Veteran also had pain on movement of both knees.  Interference with sitting and standing due to both knees was also noted.  Accordingly, the assignment of a 10 percent rating in this regard is appropriate.  

The Board has also considered Diagnostic Codes 5258 (dislocation of the semilunar cartilage) and 5259 (symptomatic removal of semilunar cartilage).  At the March 1, 2012, VA orthopedic examination, the examiner, indicated that the Veteran either presently had, or he had at one time, a meniscus (semilunar cartilage condition).  The examiner reported that the Veteran had a left meniscal tear.  The examiner also specifically indicated, however, that the Veteran had no prior history of surgery and that there was no current evidence of dislocated semilunar cartilage.  As to imaging studies of the Veteran's knees, the examiner reported that degenerative or traumatic arthritis was documented in both knees.  The examiner also indicated that the Veteran did not have X-ray evidence of patellar subluxation in either knee.  The examiner further maintained that there were no other significant diagnostic findings and/or results.  The medical evidence simply does not show that the Veteran had dislocation of the semilunar cartilage or symptomatic removal of the semilunar cartilage of the left knee for the period since March 1, 2012.  Therefore, Diagnostic Codes 5258 and 5259 are not applicable.  

As noted above, separate ratings under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  The March 1, 2012, VA orthopedic examination report failed to show other than full left knee extension.  Certainly extension limited to 10 degrees as required for a compensable rating under Diagnostic Code 5261 is not shown.  Only limitation of flexion is shown in clinical evidence, but still flexion limited to 45 degrees as required for a compensable rating under Diagnostic Code 5261 is not shown.  Therefore, separate ratings under Diagnostic Codes 5260 and 5261 are not appropriate for the period since March 1, 2012.  

Further, precedent opinions from the VA General Counsel also permit separate disability ratings for arthritis with limitation of motion, and for any compensable degree of instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  As noted above, the RO has assigned a 10 percent rating for left knee instability.  The examiner at the March 1, 2012, VA orthopedic examination indicated that the Veteran had mild to moderate laxity with varus stress of the knees, bilaterally.  The examiner also indicated that the Veteran had 1+ medial-lateral instability at 30 degrees of flexion in both knees.  The Board observes that the March 1, 2012, VA orthopedic examination report indicates symptomatology that more nearly approximates slight instability.  Moderate instability, by history and currently, as required for a separate 20 percent rating under Diagnostic Code 5257 is not shown for the period since March 1, 2012.  

For the period since March 1, 2012, the preponderance of the evidence is against a rating higher than 10 percent for the Veteran's left knee retropatellar syndrome with chondromalacia and degenerative changes, and against a rating higher than 10 percent for left knee instability.  Thus, the claims are denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

II.  Hemorrhoids

The RO has rated the Veteran's hemorrhoids as noncompensable (0 percent) for the period prior to March 1, 2012.  For the period since March 1, 2012, the Veteran's hemorrhoids have been rated as 20 percent disabling.  Thus, the Board must consider whether the Veteran is entitled to an increased (compensable) rating for hemorrhoids for the period prior to March 1, 2012, and a rating in excess of 20 percent for the period since March 1, 2012.  

External or internal hemorrhoids are rated 0 percent when they are mild or moderate.  A 10 percent rating requires large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating requires hemorrhoids with persistent bleeding and secondary anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

Prior to March 1, 2012

Private and VA treatment records dated from January 2007 to January 2007 show treatment for multiple disorders.  

A January 2007 VA orthopedic examination report notes that the Veteran claimed that he had bright red bleeding from hemorrhoids every day.  The Veteran stated that he had not seen a healthcare provider regarding bloody stools.  He indicated that he generally had regular formed stools with intermittent constipation, secondary to taking Percocet.  He stated that he used Sennosides and Preparation H, as needed.  It was noted that there was no history of hemorrhoid surgery.  The Veteran indicated that he seldom used Preparation H because the pain was unbearable and that he found insertion very uncomfortable.  He stated, however, that he did go through two to three boxes of Preparation H every month.  

Examination revealed no fissures, fistulas, or lesions in the Veteran's perineal area.  There was no rectal excoriation and sphincter tone was good with no prolapse.  The Veteran had one very small skin tag that measured 1 mm at 12 o'clock.  The Veteran might have had internal hemorrhoids, but there were no diagnostics that she could locate to support that diagnosis.  It was noted that following a rectal examination, there was no blood on the examiner's glove and that a stool sample was negative for blood.  The Veteran had not reported rectal bleeding to any of his care providers.  As to an assessment, the examiner indicated that there was no evidence of hemorrhoids and no diagnosis.  

Private and VA treatment records dated from February 2007 to January 2009 show treatment for multiple disorders, including hemorrhoids.  

A February 2009 VA orthopedic examination report notes that the Veteran complained of blood in the toilet from hemorrhoids two times a month on average with daily blood on toilet paper.  The Veteran indicated that he had stinging, burning pain that he rated as a five out of ten with flare-ups that he rated as a ten out of ten.  He stated that the flare-ups would occur two times a week and would last for about three to four hours.  It was noted that alleviating factors were sitting either on one buttock or the other, eating a bowl of Raisin Bran cereal at midnight, and using "tax whites" and stool softeners.  The Veteran denied that he used a special pillow.  He reported that he missed approximately two weeks of time from his job in the last year because of his hemorrhoids.  

Physical examination again showed no fissures, fistulas, or lesions in the perineal area.  There was evidence of one external hemorrhoid at 12 o'clock that measured 3 to 4 mm, and no evidence of thrombosis.  It was noted that there was also no evidence of frank bleeding.  The assessment included hemorrhoids.  The examiner reported that there was no evidence of anemia, but evidence of one external hemorrhoid.  

Records from the Social Security Administration reflect that the Veteran was considered disabled as of March 2008.  

Private and VA treatment records dated from March 2009 to October 2009 refer to continued treatment for disorders, including hemorrhoids.  A June 2009 VA treatment report shows that the Veteran reported that he had rectal bleeding and hemorrhoids.  He stated that his hemorrhoids were problematic and that he would like to have them removed.  It was noted that the Veteran had not undergone a flexible sigmoidscopy.  The assessment included hemorrhoids with bleeding and a possible fissure.  The examiner reported that the Veteran needed a flexible sigmoidscopy to make sure there was no other problem.  

A July 2009 VA treatment report indicates that the Veteran underwent a flexible sigmoidscopy.  The preoperative diagnosis was rectal bleeding and defecation pain.  The postoperative diagnosis was internal hemorrhoids.  

In an August 2009 VA treatment report, the Veteran reported that he had hemorrhoids.  He stated that he suffered from constipation as a result of using opioids for pain management.  He indicated that he currently treated his constipation and hemorrhoids with Sennosides, Metamucil, and Preparation H, and that the treatments were effective.  It was noted that the Veteran underwent a colonoscopy in July 2009 that was normal.  The Veteran reported that he would strain with some bowel movements and that he would need to re-insert a hemorrhoid with his finger after every bowel movement.  He indicated that he currently had pain, itching and burning of the anus.  He stated that he had symptoms on a daily basis with pain that he rated as a six out of ten.  The Veteran reported that he would have blood on using toilet paper or in the toilet either on a daily basis or at least every other day.  The examiner noted that the Veteran deferred a genitourinary evaluation because he underwent a colonoscopy the previous month and had pain.  The assessment included hemorrhoids.  

At the January 2010 Board hearing, the Veteran indicated that he had large hemorrhoids and that he would have to re-insert them.  He stated that he experienced blood in his stool and that his hemorrhoids occurred frequently.  

The evidence shows that the Veteran's hemorrhoids were no more than mild or moderate for the period prior to March 1, 2012, and that this disability is properly rated as noncompensable (0 percent) under Diagnostic Code 7336 for that period.  The clinical records, including the January 2007 and February 2009 VA examinations, as well as the June 2009, July 2009, and August 2009 VA treatment reports noted above, do not demonstrate that the Veteran had large or thrombotic hemorrhoids with excessive redundant tissue, as required for a 10 percent rating under Diagnostic Code 7336 for the period prior to March 1, 2012.  Additionally, there was no suggestion that he had become anemic due to persistent hemorrhoidal bleeding or that he had hemorrhoids with fissures.  Although a possible fissure was noted pursuant to a June 2009 VA treatment entry, a subsequent July 2009 flexible sigmoidscopy showed only internal hemorrhoids.  There is simply no competent evidence of large or thrombotic, irreducible, hemorrhoids with excessive redundant tissue evidencing frequent recurrences, as required for a higher 10 percent rating under Diagnostic Code 7336 for the period prior to March 1, 2012.  The Veteran primarily had mild hemorrhoids during this time period.

As the preponderance of the evidence is against the claim for an increased (compensable) rating for hemorrhoids for the period prior to March 1, 2012, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 (1990).  

Since March 1, 2012

A March 1, 2012, VA rectal examination report notes that the Veteran's claims file was reviewed.  The Veteran reported that he had more frequent flare-ups of pain from his hemorrhoids, as well as blood on toilet tissue and in the toilet.  He stated that he treated his hemorrhoids with Preparation H and Ice Cooling Gel, as well as Sencot and Metamucil for constipation.  It was noted that a sigmoidscopy about a year earlier showed some internal hemorrhoids.  The Veteran indicated that his hemorrhoids would extend with bowel movements and that they would have to be manually retracted.  He stated that he would have blood on toilet tissue, or in the toilet, an average of two times a week.  He denied that he strained to pass stools.  The Veteran maintained that he had some leakage of feces and blood after bowel movements.  He also indicated that he had burning and stinging pain, as well as itching.  The Veteran stated that he had missed two weeks of work in the past year due to his hemorrhoids.  He denied that his hemorrhoids impacted his ability to attain or maintain gainful employment in a physical type job.  He indicated that his hemorrhoids limited his time sitting to forty-five minutes to an hour and his time driving from thirty minutes to an hour.  

Objective evaluation revealed that the Veteran had internal and external hemorrhoids that were mild or moderate.  The Veteran had two external hemorrhoids located at 12 o'clock that measured 3 to 4 mm, each.  The hemorrhoids were not thrombosed.  One internal hemorrhoid was noted on digital rectal examination.  There was no evidence of frank bleeding, but the Veteran had hemorrhoids with frequent recurrences and persistent bleeding.  The Veteran had impairment of rectal sphincter control as he reported intermittent slight leakage of feces.  The diagnosis was internal and external hemorrhoids.  The examiner indicated that the Veteran's hemorrhoids were moderate and that there was no evidence of large or thrombotic hemorrhoids, or evidence of redundant tissue.  It was noted that the Veteran's hemorrhoids were retractable.  The examiner stated that the Veteran's hemorrhoids were constantly present and that laboratory tests showed no signs of anemia.  The examiner indicated that there were no fissures.  After a review of the claims file, medical records, and a review of the current clinical findings and subjective complaints, the examiner opined that the Veteran's hemorrhoid condition less likely than not prevented physical and sedentary type employment.  See also January 2013 addendum to the March 1, 2012.  

The Board notes that the current 20 percent disability rating, for the period since March 1, 2012, is the maximum rating allowed for hemorrhoids under Diagnostic Code 7336 and it contemplates hemorrhoids with persistent bleeding and secondary anemia or with fissures.  As the Veteran is already receiving the highest rating for this disability, a schedular increase is not warranted for the period since March 1, 2012.  

The Board observes that the March 1, 2012 VA rectal examination report noted that the Veteran reported that he had some leakage of feces and blood after bowel movements.  The Board notes that there is no specific evidence of record that the Veteran's leakage of feces is the result of his service-connected hemorrhoids.  Additionally, the Veteran is solely service-connected for hemorrhoids.  Further, as noted above, Diagnostic Code 7336 contemplates hemorrhoids with persistent bleeding and secondary anemia with fissures, and does not contemplate fecal leakage.  

As the preponderance of the evidence is against the claim for a rating in excess of 20 percent for hemorrhoids for the period since March 1, 2012, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 (1990).  

III.  Extraschedular Consideration

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  The Board observes that the examiner, pursuant to the March 1, 2012 VA orthopedic examination, to include a January 2013 addendum, indicated that the Veteran's right knee and left knee disabilities prevented physical type employment, but did not prevent sedentary type employment.  The examiner also indicated that the Veteran's hemorrhoids did not prevent physical and sedentary type employment.  The Board notes however, that the manifestations of the Veteran's right knee and left knee disabilities, as well as his hemorrhoids, are contemplated by the assigned criteria.  The Veteran's right and left knee disabilities are productive of no more than slight limitation of motion with slight instability, and the Veteran's hemorrhoid symptoms are contemplated in the assigned noncompensable rating before March 1, 2012, and 20 percent rating since March 1, 2012.  Referral for consideration of assignment of extra-schedular ratings is not warranted.  Thun v. Peake, 22 Vet.App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.321(b)(1).  


ORDER

A rating in excess of 10 percent for right knee retropatellar syndrome with chondromalacia for the period prior to March 1, 2012, is denied.  

A separate 10 percent rating for right knee instability for the period prior to March 1, 2012, is granted.  

A rating in excess of 10 percent for right knee retropatellar syndrome with chondromalacia for the period since March 1, 2012, is denied.  

A rating in excess of 10 percent for right knee instability for the period since March 1, 2012, is denied.  

A rating in excess of 10 percent rating for left knee retropatellar syndrome with chondromalacia and degenerative changes for the period prior to March 1, 2012, is denied.  

A separate 10 percent rating for left knee instability for the period prior to March 1, 2012, is granted.  

A rating in excess of 10 percent for left knee retropatellar syndrome with chondromalacia and degenerative changes for the period since March 1, 2012, is denied.  

A rating in excess of 10 percent for left knee instability for the period since March 1, 2012, is denied.  

An increased (compensable) rating for hemorrhoids for the period prior to March 1, 2012, is denied.  

An increased rating in excess of 20 percent rating for hemorrhoids for the period since March 1, 2012, is denied.  

REMAND

The remaining issues on appeal are entitlement to an increased rating in excess of 40 percent rating for degenerative disc disease of the thoracic spine; entitlement to an increased rating in excess of 10 percent for right carpal tunnel syndrome; and entitlement to a TDIU rating.  

As to the Veteran's claim for an increased rating for degenerative disc disease of the thoracic spine, the Board notes that he was last afforded a VA orthopedic examination in July 2009.  Since that time, the Veteran has received treatment for back problems on numerous occasions.  For example, a March 2012 statement from a VA physician indicated that as a result of the Veteran's previous back and spinal injury, his work capacity was limited.  The physician stated that it was recommended that the Veteran limit his work activities to light duty only, in two hour segments at most, and not to exceed four hours per day.  The physician further reported that such would be an indefinite limitation on the Veteran's work ability.  

The Board observes that the Veteran has not been afforded a VA examination, as to his service-connected degenerative disc disease of the thoracic spine, in almost five years.  Additionally, the evidence clearly raises a question as to the severity of his degenerative disc disease of the thoracic spine.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his thoracic spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Additionally, this case was previously remanded by the Board in February 2012, partly to schedule the Veteran for a VA examination in order to assess the current nature and severity of his service-connected right carpal tunnel syndrome.  The examiner was to specifically indicate whether there was mild, moderate, or severe incomplete paralysis, or complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to the palm; and flexion of the wrist weakened; and pain with trophic disturbances.  
Pursuant to the February 2012 Board remand, the Veteran was afforded a VA orthopedic examination in March 2012.  The VA examiner did not specifically address whether there was mild, moderate, or severe incomplete paralysis, or complete paralysis, of the Veteran's median nerve.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the February 2012 remand has not been accomplished, the Veteran must be afforded another VA examination as to his service-connected right carpal tunnel syndrome.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Further, as to the Veteran's claim for a TDIU rating, as discussed above, the Board has granted a separate 10 percent rating for right knee instability for the period prior to March 1, 2012, and a separate rating for left knee instability for period prior to March 1, 2012.  Given these changes in the Veteran's circumstances, and to accord the Veteran due process, the agency of original jurisdiction should adjudicate the TIDU issue after the Board decision has been implemented.  If appropriate, RO consideration should include determining whether referral for extraschedular consideration is appropriate.  

The Board also observes that in light of the remand of the claim for an increased rating in excess of 40 percent for degenerative disc disease of the thoracic spine, and the claim for an increased rating in excess of 10 percent for the Veteran's service-connected right carpal tunnel syndrome, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for thoracic spine problems and right carpal tunnel syndrome since August 2012.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected degenerative disc disease of the thoracic spine, including any associated respective neurological impairment.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must identify all back orthopedic pathology found to be present.  The examiner must conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, to include his pain-free range of motion.  

In addition, the examiner must state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner must also discuss the nature and severity of any right and left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.  

The examiner must indicate the impact the Veteran's back disability has on his ability to secure or follow a substantially gainful occupation.  

The examiner must further opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

All findings and conclusions should be set forth in a legible report.  

3.  Schedule the Veteran for VA orthopedic and neurological examinations to determine the severity of his service-connected right carpal tunnel syndrome.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests must be conducted and all signs and symptoms of the Veteran's right carpal tunnel syndrome must be reported in detail (including all information for rating this disability under Diagnostic Codes 8515).  The examiner must specifically indicate whether there is mild, moderate, or severe incomplete paralysis, or complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to the palm; and flexion of the wrist weakened; and pain with trophic disturbances.  

The examiner must indicate the impact the Veteran's right carpal tunnel syndrome has on his ability to secure or follow a substantially gainful occupation.

All findings and conclusions should be set forth in a legible report.  

4.  Then readjudicate the Veteran's claims of entitlement to an increased rating in excess of 40 percent for degenerative disc disease of the thoracic spine; entitlement to an increased rating in excess of 10 percent rating for right carpal tunnel syndrome; and entitlement to a TDIU rating (to include a determination of whether referral for extraschedular consideration is appropriate).  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


